--------------------------------------------------------------------------------

Exhibit 10.6



Execution Version


LEGACY RESERVES INC.


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of
December 11, 2019 (the “Effective Date”), between Legacy Reserves Services LLC,
a Texas limited liability company (the “Employer”), and Robert L. Norris (the
“Employee”).


W I T N E S S E T H


WHEREAS, the Employer and Employee are party to an employment agreement dated as
of February 7, 2019 (the “Prior Employment Agreement”);


WHEREAS, the Employer desires to continue to employ the Employee as the Chief
Financial Officer of Legacy Reserves Inc., a Delaware corporation (the
“Company”); and


WHEREAS, the Employer and the Employee wish to amend and restate the Prior
Employment Agreement, effective as of the date hereof.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.           POSITION AND DUTIES.
 
(a)         During the Employment Term (as defined in Section 2 hereof), the
Employee shall serve as the Chief Financial Officer of the Company. In this
capacity, the Employee shall have the duties, authorities and responsibilities
commensurate with the duties, authorities and responsibilities of persons in
similar capacities in similarly sized companies, and such other duties,
authorities and responsibilities as may reasonably be assigned to the Employee
that are not inconsistent with the Employee’s position as Chief Financial
Officer of the Company. The Employee’s principal place of employment shall be in
Midland, Texas, provided that the Employee understands and agrees that the
Employee may be required to travel from time to time for business purposes. The
Employee shall report directly to the Chief Executive Officer of the Company.
 
(b)         During the Employment Term, the Employee shall devote substantially
all of the Employee’s business time, energy, business judgment, knowledge and
skill to the performance of the Employee’s duties with the Employer and the
Company, provided that the foregoing shall not prevent the Employee from (i)
serving on the boards of directors of non-profit organizations and, with the
prior written approval of the Board of Directors of the Company (the “Board”),
other for profit companies, (ii) participating in charitable, civic,
educational, professional, community or industry affairs, and (iii) managing the
Employee’s passive personal investments so long as such activities in the
aggregate do not materially interfere or conflict with the Employee’s duties
hereunder or create a potential business or fiduciary conflict or materially
interfere with the performance of the Employee’s obligations to the Employer or
the Company under this Agreement. The for profit company boards on which the
Employee currently serves, all of which have been approved by the Board, are
listed on Exhibit A hereto.
 

--------------------------------------------------------------------------------

2.           EMPLOYMENT TERM. The Employer agrees to employ the Employee
pursuant to the terms of this Agreement, and the Employee agrees to be so
employed, for a term commencing as of the Effective Date until terminated in
accordance with Section 7  hereof, subject to Section 8 hereof. The date of any
such termination shall be referred to herein as the “Termination Date”, and the
period of time between the Effective Date and the termination of the Employee’s
employment hereunder shall be referred to herein as the “Employment Term.”
 
3.          BASE SALARY. During the Employment Term, the Employer agrees to pay
the Employee a base salary at an annual rate of not less than $400,000, payable
in accordance with the regular payroll practices of the Company, but not less
frequently than monthly. The Employee’s Base Salary shall be subject to annual
review by the Board (or a committee thereof), and may be adjusted upward (but
not downward) from time to time by the Board. The base salary as determined
herein and adjusted from time to time shall constitute “Base Salary” for
purposes of this Agreement.
 
4.           ANNUAL BONUS. During the Employment Term, the Employee shall be
eligible to receive an annual incentive payment under the Company’s annual bonus
plan as may be in effect from time to time (the “Annual Bonus”) based on a
target bonus opportunity of at least 80% of the Employee’s Base Salary (the
“Target Bonus”), upon the attainment of one or more pre-established performance
goals established by the Board or the Company’s Compensation Committee in good
faith after consultation with the Company’s Chief Executive Officer. Subject to
Section 7 hereunder, any such Annual Bonus shall be paid by March 15 of the year
following the performance year, subject to the Employee’s continued employment
on the applicable payment date. Notwithstanding the foregoing, for 2019 the
Employee shall participate in the Company’s Legacy Reserves 2019 Key Employee
Incentive Plan (the “2019 KEIP”) in lieu of receiving any Annual Bonus described
in this Section 4, and any references to Annual Bonus or Target Bonus herein
shall not include any bonus payable under the 2019 KEIP, which shall be governed
solely by the terms therein.
 
5.          LONG-TERM INCENTIVE COMPENSATION. Awards of equity interests of the
Company and/or other forms of equity- based compensation to the Employee on or
after the Effective Date may be made from time to time during the Employment
Term in amounts determined by the Board in its discretion.
 
6.           EMPLOYEE BENEFITS.
 
(a)          BENEFIT PLANS. During the Employment Term, the Employee shall be
entitled to participate in any employee benefit plan that the Company has
adopted or may adopt, maintain or contribute to for the benefit of its senior
executives, subject to satisfying the applicable eligibility requirements,
except to the extent such plans are duplicative of the benefits otherwise
provided to hereunder. The Employee’s participation will be subject to the terms
of the applicable plan documents and generally applicable Company policies.
Notwithstanding the foregoing, the Employer may modify or terminate any employee
benefit plan at any time.
 

--------------------------------------------------------------------------------

(b)         VACATIONS. During the Employment Term, the Employee shall be
entitled to vacation in accordance with the Company’s policy as in effect from
time to time, but not less than four (4) weeks of paid vacation per calendar
year (as prorated for partial years). Vacation may be taken at such times and
intervals as the Employee determines, subject to the business needs of the
Company.
 
(c)         BUSINESS EXPENSES. Upon presentation of reasonable substantiation
and documentation as the Company may specify from time to time, the Employee
shall be reimbursed in accordance with the Employer’s and Company’s expense
reimbursement policy, for all reasonable out-of-pocket business expenses
incurred and paid by the Employee during the Employment Term and in connection
with the performance of the Employee’s duties hereunder.
 
7.           TERMINATION. The Employee’s employment and the Employment Term
shall terminate on the first of the following to occur:
 
(a)          DISABILITY. Upon ten (10) days’ prior written notice by the
Employer to the Employee of termination due to Disability. For purposes of this
Agreement, “Disability” means the determination by a physician selected by the
Employer that the Employee has been unable to perform the Employee’s usual and
customary duties under this Agreement for a period of at least one hundred
twenty (120) consecutive days or a non-consecutive period of one hundred eighty
(180) days during any twelve-month period as a result of incapacity due to
mental or physical illness or disease. At any time and from time to time, upon
reasonable request by the Employer, the Employee will submit to reasonable
medical examination for the purpose of determining the Employee’s ability to
perform the essential functions of the job position, with or without any
reasonable accommodation.
 
(b)          DEATH. Automatically upon the date of death of the Employee.
 
(c)          CAUSE. Immediately upon written notice by the Employer to the
Employee of a termination for Cause. “Cause” shall mean any of the following:
 
(i)           the Employee’s conviction of, or plea of nolo contendere to, any
felony or to any crime or offense causing substantial harm to the Employer or
the Company or any of their direct or indirect subsidiaries (whether or not for
personal gain) or involving acts of theft, fraud, embezzlement, or moral
turpitude or similar conduct;
 
(ii)         willful malfeasance in the conduct of the Employee’s duties,
including, but not limited to, (A) willful and intentional misuse or diversion
of any of the Related Parties’ (defined as the Company and all such direct and
indirect subsidiaries of the Company) funds, (B) embezzlement or (C) fraudulent
or willful and material misrepresentations or concealments on any written
reports submitted to any of the Related Parties;
 
(iii)       the Employee’s failure to attempt in good faith to perform the
Employee’s substantial job duties consistent with the Employee’s position,
expressly including the provisions of this Agreement which failure continues
after written notice, or material failure to follow or comply with the
reasonable and lawful written directives of the Board that continues after
written notice;
 

--------------------------------------------------------------------------------

(iv)        a material breach of Section 10 or 11 of this Agreement; or
 
(v)         a material breach by the Employee of any written policy of the
Related Parties concerning employee discrimination or harassment.
 
The Employee shall be afforded a reasonable opportunity to cure any act or
omission that would otherwise constitute “Cause” hereunder according to the
following terms: The Board will cause the Employer to give the Employee written
notice stating with reasonable specificity the nature of the circumstances
determined by the Board in good faith to constitute “Cause.” If, in the good
faith judgment of the Board, the alleged breach is reasonably susceptible to
cure, the Employee will have fifteen (15) days from his receipt of such notice
to effect the cure of such circumstances or such breach to the good faith
satisfaction of the Board. The Board will state whether the Employee will have
such an opportunity to cure in the initial notice of “Cause” referred to above.
If, in the good faith judgment of the Board the alleged breach is not reasonably
susceptible to cure, or such circumstances or breach have not been
satisfactorily cured within such fifteen (15) day cure period, such breach will
thereupon constitute “Cause” hereunder.
 
(d)          WITHOUT CAUSE. Immediately upon written notice by the Employer to
the Employee of an involuntary termination without Cause (other than for death
or Disability).
 
(e)         GOOD REASON. Upon written notice by the Employee to the Employer of
a termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Employee of the
occurrence of one of the reasons set forth below:
 
(i)          a reduction in the Employee’s Base Salary or Target Bonus; provided
that neither the Employee’s participation in the 2019 KEIP in lieu of
eligibility for the Annual Bonus in 2019, nor any decrease in the Employee’s
Target Bonus for 2020 as compared to the Employee’s annual target award under
the KEIP, shall constitute Good Reason;
 
(ii)         a relocation of the Employee’s primary place of employment to a
location more than 20 miles from Midland, Texas; or
 
(iii)        any material reduction in the Employee’s title, authority or
responsibilities with the Employer.
 
The Employer shall be afforded a reasonable opportunity to cure any
circumstances that would otherwise constitute Good Reason hereunder according to
the following terms: The Employee shall provide the Employer with a written
notice detailing the specific circumstances alleged to constitute Good Reason
within sixty (60) days of becoming aware of the occurrence of such
circumstances. The Employer will have thirty (30) days from its receipt of such
notice to effect the cure of such circumstances. If such circumstances have not
been satisfactorily cured within such thirty (30) day cure period, and the
Employee actually terminates employment within thirty (30) days following the
expiration of the Employer’s thirty (30)-day cure period, such circumstances or
breach will thereupon constitute Good Reason hereunder. Otherwise, any claim of
such circumstances as Good Reason shall be deemed irrevocably waived by the
Employee.
 

--------------------------------------------------------------------------------

(f)          WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by
the Employee to the Employer of the Employee’s voluntary termination of
employment without Good Reason (which the Employer may, in its sole discretion,
make effective earlier than any notice date).
 
8.           CONSEQUENCES OF TERMINATION.
 
(a)         DEATH. In the event that the Employee’s employment and the
Employment Term ends on account of the Employee’s death, the Employee or the
Employee’s estate, as the case may be, shall be entitled to the following (with
the amounts due under Sections 8(a)(i) through 8(a)(v) hereof to be paid within
thirty (30) days following termination of employment, or such earlier date as
may be required by applicable law):
 
(i)          any unpaid Base Salary through the date of termination;
 
(ii)         any Annual Bonus earned but unpaid with respect to the fiscal year
ending on or preceding the date of termination;
 
(iii)        reimbursement for any unreimbursed business expenses incurred
through the date of termination;
 
(iv)        any accrued but unused vacation time in accordance with Company
policy;
 
(v)        all other payments, benefits or fringe benefits to which the Employee
shall be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this Agreement
(collectively, Sections 8(a)(i) through 8(a)(v) hereof shall be hereafter
referred to as the “Accrued Benefits”); and
 
(vi)        a pro rata portion of any Annual Bonus for the fiscal year in which
the Termination Date occurs, paid in a lump sum at such time as bonuses for the
annual period are paid to other executive officers of the Company in accordance
with the terms of the applicable Employee Bonus Plan, and determined by
multiplying the Employee’s actual Annual Bonus that would have been earned based
on performance for such period by a fraction, the numerator of which is the
number of days from the first day of the fiscal year of the Company in which
such termination occurs through and including the Termination Date and the
denominator of which is 365 (“Pro Rata Bonus”). For the avoidance of doubt, the
Pro Rata Bonus shall not be paid if the Termination Date occurs in 2019, and
instead the Employee’s bonus entitlement upon a termination of employment in
2019 shall be determined under the terms of the 2019 KEIP.
 
(b)         DISABILITY. In the event that the Employee’s employment and/or
Employment Term ends on account of the Employee’s Disability, the Employer shall
pay or provide the Employee with the Accrued Benefits and, if the Termination
Date occurs following 2019, a Pro Rata Bonus.
 
(c)          TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the Employee’s
employment is terminated (x) by the Employer for Cause or (y) by the Employee
without Good Reason the Employer shall pay to the Employee the Accrued Benefits
other than the benefit described in Section 8(a)(ii) hereof.
 

--------------------------------------------------------------------------------

(d)         TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Employee’s
employment by the Employer is terminated (x) by the Employer other than for
Cause or (y) by the Employee for Good Reason, the Employer shall pay or provide
the Employee with the following, subject to the provisions of Section 25 hereof:
 
(i)           the Accrued Benefits;
 
(ii)          if the Termination Date occurs following 2019, a Pro Rata Bonus;
 
(iii)        subject to the Employee’s continued compliance with the obligations
in Sections 9, 10 and 11 hereof, a sum equal to (x) the Employee’s monthly Base
Salary rate at the highest rate in effect at any time during the twelve (12)
month period prior to the Termination Date plus (y) 1/12 of the Target Bonus
(provided that upon any termination in 2019, the Target Bonus for 2019 under
Section 4, without giving any effect to any bonuses payable under the 2019 KEIP,
shall be used for purposes of this calculation), paid monthly for a period of
twelve (12) months following such termination; provided that if such termination
occurs within twenty-four (24) months following a Change of Control (as defined
in the Company’s Legacy Reserves Inc. 2019 Management Incentive Plan), such
12-month period shall be increased to 18 and the aggregate applicable amount
shall be paid in a lump sum within sixty (60) days of the applicable Termination
Date; provided, further, that to the extent that the payment of any amount
constitutes “nonqualified deferred compensation” for purposes of Code Section
409A (as defined in Section 25 hereof), any such payment scheduled to occur
during the first sixty (60) days following the termination of employment shall
not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following such Termination Date and shall include payment of
any amount that was otherwise scheduled to be paid prior thereto; and
 
(iv)        to the extent that the Employee elects COBRA continuation coverage,
the Company will pay the full cost of the Employee’s COBRA continuation coverage
for the maximum period as COBRA continuation coverage is required to be provided
under applicable law; provided, however, that the benefits described in this
Section 8(d)(iv) may be discontinued prior to the end of the period provided in
this Section 8(d)(iv) to the extent, but only to the extent, that the Employee
receives substantially similar benefits from a subsequent employer or to avoid
the imposition of any excise taxes on the Employer or the Company for failure to
comply with the nondiscrimination requirements of the Patient Protection and
Affordable Care Act of 2010, as amended, and/or the Health Care and Education
Reconciliation Act of 2010, as amended (to the extent applicable).
 
Payments and benefits provided in this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.
 
(e)          CODE SECTION 280G.
 

--------------------------------------------------------------------------------

(i)          Notwithstanding anything in this Agreement to the contrary, in the
event that any severance and other benefits provided to or for the benefit of
the Employee or his legal representatives and dependents pursuant to this
Agreement and any other agreement, benefit, plan, or policy of the Related
Parties (this Agreement and such other agreements, benefits, plans, and policies
collectively being referred to herein as the “Change of Control Arrangements”)
constitute “parachute payments” within the meaning of Section 280G(b)(2) of the
Code (such severance and other benefits being referred to herein as the “Change
of Control Payments”) that would be subject to the excise tax imposed by Section
4999 of the Code (such excise tax referred to in this Agreement as the “Excise
Tax”), then (i) if the shareholder approval exemption set forth in Section
280G(b)(5) is available, then the Employer and the Employee shall take all steps
necessary, including, without limitation, waiver of rights by the Employee, to
seek shareholder approval for such Change of Control Payments in accordance with
Section 280G(b)(5) of the Code and the regulations promulgated thereunder; or
(ii) if the shareholder approval exemption set forth in Section 280G(b)(5) is
not available, then the Employer will provide the Employee with a computation of
(A) the maximum amount of Change of Control Payments that could be made under
the Change of Control Arrangements, without the imposition of the Excise Tax
(said maximum amount being referred to as the “Capped Amount”); (B) the value of
all Change of Control Payments that could be made pursuant to the terms of the
Change of Control Arrangements (all said payments, distributions and benefits
being referred to as the “Uncapped Payments”); (C) the dollar amount of Excise
Tax which the Employee would become obligated to pay pursuant to Section 4999 of
the Code as a result of receipt of the Uncapped Payments; and (D) the net value
of the Uncapped Payments after reduction by (1) the amount of the Excise Tax,
(2) the estimated income taxes payable by the Employee on the difference between
the Uncapped Payments and the Capped Amount, assuming that the Employee is
paying the highest marginal tax rate for state, local and federal income taxes,
and (3) the estimated hospital insurance taxes payable by the Employee on the
difference between the Uncapped Payments and the Capped Amount based on the
hospital insurance tax rate under Section 3101(b) of the Code (the “Net Uncapped
Amount”). If the Capped Amount is greater than the Net Uncapped Amount, the
Employee shall be entitled to receive or commence to receive the Change of
Control Payments equal to the Capped Amount; or if the Net Uncapped Amount is
greater than the Capped Amount, the Employee shall be entitled to receive or
commence to receive the Change of Control Payments equal to the Uncapped
Payments. If the Employee receives the Uncapped Payments, then the Employee
shall be solely responsible for the payment of the Excise Tax due from the
Employee and attributable to such Uncapped Payments, with no right of additional
payment from any of the Related Parties as reimbursement for such taxes.
 
(ii)        Unless the Employer and the Employee otherwise agree in writing, any
determination required under this Section 8(e) shall be made in writing by tax
counsel or by an independent public accounting firm agreed to by the Employer
and the Employee (the “Auditor”), whose determination shall be conclusive and
binding upon the Employer and the Employee. For purposes of making the
calculations required by this Section 8(e), the Auditor may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Employer and the Employee shall furnish to the
Auditor such information and documents as the Auditor may reasonably request in
order to make a determination under this Section 8(e). The Employer shall bear
all costs the Auditor may reasonably incur in connection with any calculations
contemplated by this Section 8(e).
 

--------------------------------------------------------------------------------

(f)          OTHER OBLIGATIONS. Upon any termination of the Employee’s
employment with the Company, the Employee shall automatically be deemed to have
resigned from the Board and any other position as an officer, director or
fiduciary of any Company related entity. The Employee will take any action
reasonable requested by the Employer to document such resignation.
 
(g)          EXCLUSIVE REMEDY. The amounts payable to the Employee following
termination of employment and the Employment Term hereunder pursuant to Sections
7 and 8 hereof shall be in full and complete satisfaction of the Employee’s
rights under this Agreement and any other claims that the Employee may have in
respect of the Employee’s employment with the Company or any of its affiliates,
and the Employee acknowledges that such amounts are fair and reasonable, and are
the Employee’s sole and exclusive remedy, in lieu of all other remedies at law
or in equity, with respect to the termination of the Employee’s employment
hereunder or any breach of this Agreement.
 
9.          RELEASE; NO MITIGATION; NO SET-OFF. Any and all amounts payable and
benefits or additional rights provided pursuant to Section 8(d)(ii), 8(d)(iii)
and 8(d)(iv) of this Agreement shall be payable only upon a termination of
employment of the Employee, provided the Employee executes (and does not revoke)
a release (the “Release”) in substantially the form attached on Exhibit B
hereto. The Release must be signed by the Employee and returned to the Employer
(and not revoked) within fifty-five (55) days following the Termination Date. If
the Employee fails or otherwise refuses to execute a Release, the Employee will
not be entitled to any benefits under Section 8(d)(ii), 8(d)(iii) and 8(d)(iv),
and the Employer  will have no further obligations with respect to the provision
of those benefits except as may be required by law. The Employer’s obligations
to pay the Employee amounts hereunder shall not be subject to set-off,
counterclaim or recoupment of amounts owed by the Employee to the Employer or
the Company or any of their respective affiliates.
 
10.         RESTRICTIVE COVENANTS.  For purposes of Sections 10, 11, 13 and
19(a), the term “Company” shall refer to the Related Parties and/or each of
their respective subsidiaries and affiliates, including any predecessors and/or
successors of any of the foregoing, as the context so requires, each of whom
shall be express third party beneficiaries of the rights of the “Company” under
Sections 10, 11, 13, and 19(a).
 

--------------------------------------------------------------------------------

(a)        CONFIDENTIALITY. The Employee hereby acknowledges that in connection
with the Employee’s employment by the Company the Employee has been provided and
will be provided Confidential Information (as defined below) (including, without
limitation, procedures, memoranda, notes, records and customer and supplier
lists whether such information has been or is made, developed or compiled by the
Employee or otherwise has been or is made available to Employee), including
information Employee has not received before, regarding the business and
operations of the Related Parties. The Employee further acknowledges that such
Confidential Information is unique, valuable, considered trade secrets and
deemed proprietary by the Related Parties, and that the receipt of this
Confidential information creates a special relationship of trust and confidence
between the Company and the Employee. Employee thus acknowledges and agrees that
it is fair and reasonable for the Company to take steps to protect itself. For
purposes of this Agreement, “Confidential Information” includes, without
limitation, any information heretofore or hereafter acquired, developed or used
by any of the Related Parties relating to Business Opportunities or Intellectual
Property or other geological, geophysical, economic, financial or management
aspects of the business, operations, properties or prospects of the Related
Parties, whether oral or in written form. The Employee agrees that all
Confidential Information is and will remain the property of the Related Parties.
The Employee further agrees, except for disclosures occurring in the good faith
performance of Employee’s duties for the Related Parties, during the Employment
Term and at all times thereafter, to hold in the strictest confidence all
Confidential Information, and not to, directly or indirectly, duplicate, sell,
use, lease, commercialize, disclose or otherwise divulge to any person or entity
any portion of the Confidential Information or use any Confidential Information
for Employee’s own benefit or profit or allow any person, entity or third party,
other than the Related Parties and authorized executives of the same, to use or
otherwise gain access to any Confidential Information. The Employee will have no
obligation under this Agreement with respect to any information that becomes
generally available to the public other than as a result of a disclosure by the
Employee or Employee’s agent or other representative or becomes available to the
Employee on a non-confidential basis from a source other than the Related
Parties through no breach of any agreement with the Company or any of the
Related Parties. Further, the Employee will have no obligation under this
Agreement to keep confidential any of the Confidential Information to the extent
that a disclosure of it is required by law or is consented to by the Company in
writing; provided, however, that if and when such a disclosure is required by
law, the Employee promptly will provide the Company with notice of such
requirement, so that an appropriate protective order may be sought, and will
cooperate with the Company in any attempt by Company to obtain any such
appropriate protective order.
 
(b)         RETURN OF PROPERTY. The Employee agrees that all Confidential
Information, whether prepared by the Employee or otherwise coming into
Employee’s possession, is and shall remain the exclusive property of the Company
and/or Related Parties. Employee further agrees to deliver promptly to the
Company, upon termination of Employee’s employment hereunder, or at any other
time when the Company so requests, all documents relating to the business of the
Related Parties, including without limitation: all geological and geophysical
reports and related data such as maps, charts, logs, seismographs, seismic
records and other reports and related data, calculations, summaries, memoranda
and opinions relating to the foregoing, production records, electric logs, core
data, pressure data, lease files, well files and records, land files, abstracts,
title opinions, title or curative matters, contract files, notes, records,
drawings, manuals, correspondence, financial and accounting information,
customer lists, statistical data and compilations, patents, copyrights,
trademarks, trade names, inventions, formulae, methods, processes, agreements,
contracts, manuals or any documents relating to the business of the Related
Parties and all copies thereof and therefrom; provided, however, that the
Employee will be permitted to retain copies of any documents or materials solely
of a personal nature or otherwise related to the Employee’s rights under this
Agreement. Employee further agrees that, after Employee provides a copy of such
information or documents to the Company, Employee will immediately delete any
information or documents relating to the Company’s business from any computer,
cellular phone or other digital or electronic device owned by Employee.
 
(c)        NONCOMPETITION. In consideration of the payments, benefits and other
obligations of the Company to the Employee pursuant to this Agreement,
including, without limitation, the Company’s obligation to provide the Employee
with Confidential Information pursuant to Section 10(a) hereof, and in order to
protect such Confidential Information and preserve the goodwill of the Related
Parties, the Employee hereby covenants and agrees to the following provisions.
 

--------------------------------------------------------------------------------

(i)         NON-COMPETE OBLIGATIONS DURING EMPLOYMENT TERM. The Employee agrees
that during the Employment Term: (A) the Employee will not, other than through
the Related Parties, unless approved in writing by a majority of the Board,
engage or participate in any manner, whether directly or indirectly, through any
family member or as an employee, employer, consultant, agent, principal,
partner, more than one percent shareholder, officer, director, licensor, lender,
lessor or in any other individual or representative capacity, in any business or
activity which is engaged in leasing, acquiring, exploring, or producing,
gathering or marketing hydrocarbons and related products (“Competing Business”),
unless set forth on the approved activities list on Exhibit A; and (B) all
investments made directly or indirectly by the Employee (whether in Employee’s
own name or in the name of any family members or other nominees or made by the
Employee’s controlled affiliates) in a Competing Business will be made solely
through the Related Parties, unless approved in writing by a majority of the
Board or unless such activity is set forth on Exhibit A; and the Employee will
not directly or indirectly through any family members or other person or entity
and will not permit any of Employee’s controlled affiliates to: (I) invest or
otherwise participate alongside the Related Parties in any Business
Opportunities relating to or arising from a Competing Business, or (II) invest
or otherwise participate in any business or activity relating to or arising from
a Competing Business, regardless of whether any of the Related Parties
ultimately participates in such business or activity, in either case, except
through the Related Parties, unless approved in writing by a majority of the
Board or unless such activity is set forth on Exhibit A. Notwithstanding the
foregoing, for purposes of Section 10(c), prohibitions on actions of a “family
member” will not include (x) actions with respect to which the Employee has no
reasonable expectation of a material benefit or (y) persons who are not in the
Employee’s immediate family or with respect to whom the Employee exercises no
reasonable control.
 
(ii)         NON-COMPETE OBLIGATIONS AFTER TERMINATION DATE. The Employee agrees
that the Employee will not in the Geographic Area engage or participate in any
manner, whether directly or indirectly through any family member or other person
or as an employee, employer, consultant, agent principal, partner, more than one
percent shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity, unless approved in writing by a majority
of the Board or unless such activity is set forth on Exhibit A: During the one
(1) year period following the Termination Date, in any business or activity that
is a Competing Business; provided, that this subsection (ii) will not preclude
the Employee from making investments in securities of oil and gas companies that
are registered on a national stock exchange if the aggregate amount owned by the
Employee and all family members and affiliates does not exceed 3% of such
company’s outstanding securities. During the one (1) year-period following the
Termination Date if Employee, in the future, seeks or is offered employment, or
any other position or capacity with a Competing Business, Employee agrees to
inform each new employer or entity, before accepting employment, of the
existence of the restrictions in Section 10. Further, before taking any
employment position with any Competing Business during the one-year period
following the Termination Date, Employee agrees to give prior written notice to
the Company of the name of such Competing Business and Employee’s intent to take
a position with such Competing Business. The Company shall be entitled to advise
such Competing Business of the provisions of Section 10 and to otherwise deal
with such Competing Business to ensure that the provisions of Section 10 are
enforced and duly discharged.
 

--------------------------------------------------------------------------------

(iii)        NOT APPLICABLE FOLLOWING CHANGE OF CONTROL TERMINATION. If
Employee’s employment is terminated within twenty-four (24) months after a
Change of Control by the Employee for Good Reason or by the Company without
Cause, the Employee will not be subject to the covenants contained in this
Section 10(c).
 
(iv)        GEOGRAPHIC AREA. For purposes of this Agreement, the “Geographic
Area” shall mean (i) any county or parish in which the Related Parties own any
oil and gas interests or conducts operations on the Termination Date or in which
the Related Parties have owned any oil and gas interests or conducted operations
at any time during the six months immediately preceding the Termination Date; or
(ii) any county or parish adjacent to any county or parish described in clause
(i) of this Section 10(c)(iv).
 
(d)         NONSOLICITATION; NONINTERFERENCE. During the Employment Term and for
a period of twenty-four (24) months after the Termination Date, the Employee,
directly or indirectly, will not, whether for Employee’s own account or for the
account of any other person or entity:
 
(i)         Other than for the benefit of and on behalf of the Related Parties
during the Employment Term, solicit, attempt to transact business with, accept
business from, transact business with, encourage or entice to end a relationship
with any of the Related Parties, encourage or entice to lessen or alter a
relationship with any of the Related Parties any client or customer of any of
the Related Parties with whom Employee had any contact with (whether orally, in
person or in any writing) during Employee’s employment with the Company or about
whom or which the Employee learned of or obtained Confidential Information about
during the Employee’s employment with the Company. The restrictions in this
Section 10(d) concerning solicitations, attempting to transact business,
transacting business, or accepting business applies only to solicitations for,
or accepting business on behalf of, any Competing Business.; and
 
(ii)        solicit, hire, endeavor to entice away from the Related Parties,
discuss or encourage leaving employment with the Related Parties or working for
or providing services to any person or entity other than the Related Parties, or
otherwise interfere with the relationship of the Related Parties with any person
who is then employed by the Related Parties (including, without limitation, any
independent contractors, engineers, geologists, sales representatives or
organizations) or who had such a relationship with any of the Related Parties
within the twelve (12) months preceding such solicitation, hiring, enticement,
discussion, encouragement or interference.
 

--------------------------------------------------------------------------------

(e)          ASSIGNMENT OF DEVELOPMENTS.
 
(i)          Employee hereby assigns to the Company any rights Employee may have
or acquire in Business Opportunities (defined below) and Proprietary Information
(defined below) and recognizes that all Proprietary Information shall be the
sole property of the Company and its assigns and that the Company and its
assigns shall be the sole owner of all trade secret rights, patent rights,
copyrights, and all other rights throughout the world (collectively,
“Proprietary Rights”) related thereto. “Proprietary Information” means trade
secrets, confidential knowledge, data or any other proprietary information of
the Company. By way of illustration but not limitation, Proprietary Information
includes: (i) trade secrets, inventions, ideas, processes, formulas, source and
object codes, data, programs, other works of authorship, knowhow, improvements,
discoveries, developments, designs and techniques (hereinafter collectively
referred to as “Inventions”); and (ii) tangible and intangible information
relating to formulations, products, processes, know-how, designs, formulas,
methods, developmental or experimental work, testing trials, improvements,
discoveries, plans for research, new products, marketing and selling, business
plans, budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers, and information regarding the skills and compensation
of other employees of the Company. Employee further hereby assigns to the
Company all of Employee’s right, title and interest in and to any and all
Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by Employee, either alone or jointly with
others, during the Employee’s employment with Company, prior to the Effective
Date or in conjunction or at the request of any other person or entity and
related in any manner to leasing, acquiring, exploring, or producing, gathering
or marketing hydrocarbons and related products, or any other line of business in
which the Company becomes involved during Employee’s employment with the Company
(collectively, “Prior O&G Inventions”). Inventions and Prior O&G Inventions are
hereinafter referred to as “Company Inventions.” Employee recognizes that this
Agreement does not require assignment of any invention which Employee developed
entirely on Employee’s own time without using the Company’s equipment, supplies,
facilities or trade secret information, unless that invention (a) relates at the
time of conception or reduction to practice of the invention to leasing,
acquiring, exploring, or producing, gathering or marketing hydrocarbons and
related products, or any other portion of the Company’s business or actual or
demonstrably anticipated research or development of the Company; or (b) results
from any services performed by Employee for the Company. Employee also assigns
to, or as directed by, the Company all of Employee’s right, title and interest
in and to any and all Inventions, full title to which is required to be in the
United States by a contract between the Company and the United States or any of
its agencies. Employee also acknowledges that all original works of authorship
which are made by Employee (solely or jointly with others) within the scope of
the services that Employee provides to the Company and which are protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act (17 U.S.C., Section 101). Employee also agrees to promptly
and fully disclose to Company any and all Company Inventions and to assign to
the Company in the future when any such Company Inventions are first reduced to
practice or first fixed in a tangible form all of Employee’s right, title and
interest in and to any and all such Company Inventions. Employee further agrees
to assist the Company in every proper way to obtain and from time to time
enforce United States and foreign Proprietary Rights relating to Company
Inventions in any and all countries. To that end, Employee will execute, verify
and deliver such documents and perform such other acts (including appearances as
a witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining and enforcing such Proprietary
Rights and the assignment thereof. In addition, Employee will execute, verify
and deliver assignments of such Proprietary Rights to the Company or its
designee. In the event the Company is unable for any reason, after reasonable
effort, to secure Employee’s signature on any document needed in connection with
the actions specified in this Section 10(e), Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Employee’s agent and attorney in fact, which appointment is coupled with an
interest, to act for and in Employee’s behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of this Section 10(e) with the same legal force and effect as if
executed by Employee. Employee hereby waives and quitclaims to the Company any
and all claims, of any nature whatsoever, which Employee now or may hereafter
have for infringement of any Proprietary Rights assigned hereunder to the
Company. Employee agrees to keep and maintain adequate and current records (in
the form of notes, sketches, drawings and in any other form that may be required
by the Company) of all Proprietary Information developed by Employee and all
Inventions made by Employee during Employee’s employment with the Company, which
records shall be available to and remain the sole property of the Company at all
times. Except for the Prior O&G Inventions, those Inventions, if any, patented
or unpatented, that Employee made prior to Employee’s employment with the
Company are excluded from the scope of this Agreement. For purposes of this
Agreement, “Business Opportunities” means all business ideas, prospects,
proposals or other opportunities pertaining to the lease, acquisition,
exploration, production, gathering or marketing of hydrocarbons and related
products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are wholly or partially
developed by the Employee or by a Competing Business during the Employment Term
or originated by any third party and brought to the attention of the Employee
during the Employment Term, together with information relating thereto
(including, without limitation, geological and seismic data and interpretations
thereof, whether in the form of maps, charts, logs, seismographs, calculations,
summaries, memoranda, opinions or other written or charted means). However,
Business Opportunities do not include the activities listed on Exhibit A hereto
as described by Employee to the Board on or before the Effective Date of this
Agreement.
 

--------------------------------------------------------------------------------

(ii)         18 U.S.C. § 1833(b) provides: “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that—(A) is made—(i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b). Accordingly, the parties to this Agreement have the right
to disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. The parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.
 
(f)          MUTUAL NONDISPARAGEMENT. Employee agrees that the Company’s
goodwill and reputation are assets of great value to the Company which were
obtained through great cost, time and effort. Therefore, Employee agrees, that
during Employee’s employment with the Company and after the termination of
Employee’s employment for any reason, Employee will not in any way disparage,
libel or defame the Company or any of the Related Parties or any of their
businesses or business practices, products or services, or employees, officers,
directors or owners. The Company agrees to direct its executive officers and
members of the Board, in each case, as of the date of termination, to not, while
employed by the Company or serving as a director of the Company, as the case may
be, make negative comments about the Employee or otherwise disparage the
Employee in any manner that is likely to be harmful to the Employee’s business
reputation. The foregoing shall not be violated by truthful statements in
response to, or pursuant to, legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings), and the foregoing
limitation on the Company’s executives and directors shall not be violated by
statements that they in good faith believe are necessary or appropriate to make
in connection with performing their duties and obligations to the Company.
 

--------------------------------------------------------------------------------

(g)          REASONABLENESS OF COVENANTS. In signing this Agreement, the
Employee gives the Company assurance that the Employee has carefully read and
considered all of the terms and conditions of this Agreement, including the
restraints imposed under this Section 10 hereof. The Employee agrees that these
restraints are necessary for the reasonable and proper protection of the Company
and its affiliates and their Confidential Information and that each and every
one of the restraints is reasonable in respect to subject matter, length of time
and geographic area, and that these restraints, individually or in the
aggregate, will not prevent the Employee from obtaining other suitable
employment during the period in which the Employee is bound by the restraints.
The Employee acknowledges that each of these covenants has a unique, very
substantial and immeasurable value to the Company and its affiliates and that
the Employee has sufficient assets and skills to provide a livelihood while such
covenants remain in force. The Employee further covenants that the Employee will
not challenge the reasonableness or enforceability of any of the covenants set
forth in this Section 10, and that the Employee will reimburse the Company and
its affiliates for all costs (including reasonable attorneys’ fees) incurred in
connection with any action to enforce any of the provisions of this Section 10
if the Employee challenges the reasonableness or enforceability of the
provisions of this Section 10.  It is also agreed that each of the Company’s
affiliates will have the right to enforce all of the Employee’s obligations to
that affiliate under this Agreement, including without limitation pursuant to
this Section 10.
 
(h)         REFORMATION. If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 10 is excessive
in duration or scope or is unreasonable or unenforceable under applicable law,
it is the intention of the parties that such restriction may be modified or
amended by the court to render it enforceable to the maximum extent permitted by
the laws of that state.
 
(i)           TOLLING. In the event of any violation of the provisions of this
Section 10, the Employee acknowledges and agrees that the post-termination
restrictions contained in this Section 10 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.
 
(j)           SURVIVAL OF PROVISIONS. The obligations contained in Sections 10
and 11 hereof shall survive the termination or expiration of the Employment Term
and the Employee’s employment with the Company and shall be fully enforceable
thereafter.
 

--------------------------------------------------------------------------------

11.         COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Employee agrees that while employed by the
Company and thereafter, the Employee will respond and provide information with
regard to matters in which the Employee has knowledge as a result of the
Employee’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of any claims that may be made against the Company or its affiliates, and will
assist the Company and its affiliates in the prosecution of any claims that may
be made by the Company or its affiliates, to the extent that such claims may
relate to the period of the Employee’s employment with the Company
(collectively, the “Claims”). The Employee agrees to promptly inform the Company
if the Employee becomes aware of any lawsuits involving Claims that may be filed
or threatened against the Company or its affiliates. The Employee also agrees to
promptly inform the Company (to the extent that the Employee is legally
permitted to do so) if the Employee is asked to assist in any investigation of
the Company or its affiliates (or their actions) or another party attempts to
obtain information or documents from the Employee (other than in connection with
any litigation or other proceeding in which the Employee is a
party-in-opposition) with respect to matters the Employee believes in good faith
to relate to any investigation of the Company or its affiliates, in each case,
regardless of whether a lawsuit or other proceeding has then been filed against
the Company or its affiliates with respect to such investigation, and shall not
do so unless legally required.  During the pendency of any litigation or other
proceeding involving Claims, the Employee shall not communicate with anyone
(other than the Employee’s attorneys and tax and/or financial advisors and
except to the extent that the Employee determines in good faith is necessary in
connection with the performance of the Employee’s duties hereunder) with respect
to the facts or subject matter of any pending or potential litigation or
regulatory or administrative proceeding involving the Company or any of its
affiliates without giving prior written notice to the Company or the Company’s
counsel. Upon presentation of appropriate documentation, the Company shall pay
or reimburse the Employee for all reasonable out-of-pocket travel, duplicating
or telephonic expenses incurred by the Employee in complying with this Section
11.
 
12.         WHISTLEBLOWER PROTECTION.  Notwithstanding anything to the contrary
contained herein, no provision of this Agreement shall be interpreted so as to
impede the Employee (or any other individual) from reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures under the whistleblower provisions of federal law or regulation. The
Employee does not need the prior authorization of the Company to make any such
reports or disclosures and the Employee shall not be not required to notify the
Company that such reports or disclosures have been made.
 
13.         EQUITABLE RELIEF AND OTHER REMEDIES. The Employee acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of Section 10 or Section 11 hereof would be inadequate
and, in recognition of this fact, the Employee agrees that, in the event of such
a breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond or other security, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available, without the necessity of showing actual monetary damages.
In the event of a violation by the Employee of Section 10 or Section 11 hereof,
any severance being paid to the Employee pursuant to this Agreement or otherwise
shall immediately cease, and any severance previously paid to the Employee shall
be immediately repaid to the Employer.
 

--------------------------------------------------------------------------------

14.         NO ASSIGNMENTS. This Agreement is personal to each of the parties
hereto. Except as provided in this Section 14 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto. The Employer may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Employer, provided that the Employer shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Employer would be required to perform it if no such succession
had taken place. As used in this Agreement, “Employer” shall mean the Employer
and any successor to its business and/or assets, which assumes and agrees to
perform the duties and obligations of the Employer under this Agreement by
operation of law or otherwise.
 
15.         NOTICE. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
 
If to the Employee, to the address (or to the facsimile number) shown in the
books and records of the Employer.


If to the Employer:


Legacy Reserves Services LLC
303 W. Wall Street, Suite 1800
Midland, TX  79701
Attention: General Counsel


If to the Company:


Legacy Reserves Inc.
303 W. Wall Street, Suite 1800
Midland, TX  79701
Attention: General Counsel
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
16.          SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Employer or the Company, the terms of this Agreement shall govern
and control.
 

--------------------------------------------------------------------------------

17.         SEVERABILITY. The provisions of this Agreement shall be deemed
severable. The invalidity or unenforceability of any provision of this Agreement
in any jurisdiction shall not affect the validity, legality or enforceability of
the remainder of this Agreement in such jurisdiction or the validity, legality
or enforceability of any provision of this Agreement in any other jurisdiction,
it being intended that all rights and obligations of the parties hereunder shall
be enforceable to the fullest extent permitted by applicable law.
 
18.          COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
19.          CONSENT TO JURISDICTION AND SERVICE OF PROCESS.
 
(a)          Section 10 Disputes. In the event of any dispute, controversy or
claim between the Company and the Employee arising out of or relating to the
interpretation, application or enforcement of the provisions of Section 10, the
Company and the Employee agree and consent to the personal jurisdiction of the
state and local courts of Midland County, Texas and/or the United States
District Court for the Western District of Texas for resolution of the dispute,
controversy or claim, and that those courts, and only those courts, will have
jurisdiction to determine any dispute, controversy or claim related to, arising
under or in connection with Section 10 of this Agreement. The Company and the
Employee also agree that those courts are convenient forums for the parties to
any such dispute, controversy or claim and for any potential witnesses and that
process issued out of any such court or in accordance with the rules of practice
of that court may be served by mail or other forms of substituted service to the
Company at the address of its principal executive offices and to the Employee at
his last known address as reflected in the Company’s records.
 
(b)          Disputes Other Than Under Section 10. In the event of any dispute
relating to this Agreement, other than a dispute relating solely to Section 10,
the parties will use their best efforts to settle the dispute, claim, question,
or disagreement. To this effect, they will consult and negotiate with each other
in good faith and, recognizing their mutual interests, attempt to reach a just
and equitable solution satisfactory to both parties. If such a dispute cannot be
settled through negotiation, the parties agree first to try in good faith to
settle the dispute by mediation administered by the American Arbitration
Association under its Commercial Mediation Rules before resorting to
arbitration, litigation, or some other dispute resolution procedure. If the
parties do not reach such solution through negotiation or mediation within a
period of sixty (60) days, then, upon notice by either party to the other, all
disputes, claims, questions, or differences will be finally settled by
arbitration administered by the American Arbitration Association in accordance
with the provisions of its Commercial Arbitration Rules. The arbitrator will be
selected by agreement of the parties or, if they do not agree on an arbitrator
within thirty (30) days after either party has notified the other of his or its
desire to have the question settled by arbitration, then the arbitrator will be
selected pursuant to the procedures of the American Arbitration Association (the
“AAA”) in Midland, Texas. The determination reached in such arbitration will be
final and binding on all parties. Enforcement of the determination by such
arbitrator may be sought in any court of competent jurisdiction. Unless
otherwise agreed by the parties, any such arbitration will take place in
Midland, Texas, and will be conducted in accordance with the Commercial
Arbitration Rules of the AAA.
 

--------------------------------------------------------------------------------

20.         INDEMNIFICATION. The Employer hereby agrees to indemnify the
Employee and hold the Employee harmless to the extent provided under the By-Laws
of the Employer against and in respect of any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses (including reasonable
attorney’s fees), losses, and damages resulting from the Employee’s good faith
performance of the Employee’s duties and obligations with the Employer. This
obligation shall survive the termination of the Employee’s employment with the
Employer.
 
21.         LIABILITY INSURANCE. The Employer shall cover the Employee under
directors’ and officers’ liability insurance both during and, while potential
liability exists, after the term of this Agreement in the same amount and to the
same extent as the Employer covers its other officers and directors.
 
22.          GOVERNING LAW. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Texas (without
regard to its choice of law provisions).
 
23.         MISCELLANEOUS. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Employee and such officer or director as may be
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement together with all exhibits hereto sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes any and all prior agreements or
understandings between the Employee and the Employer with respect to the subject
matter hereof. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.
 
24.          REPRESENTATIONS. The Employee represents and warrants to the
Employer that (a) the Employee has the legal right to enter into this Agreement
and to perform all of the obligations on the Employee’s part to be performed
hereunder in accordance with its terms, and (b) the Employee is not a party to
any agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Employee from entering
into this Agreement or performing all of the Employee’s duties and obligations
hereunder.
 
25.          TAX MATTERS.
 
(a)          WITHHOLDING. The Employer may withhold from any and all amounts
payable under this Agreement or otherwise such federal, state and local taxes as
may be required to be withheld pursuant to any applicable law or regulation.
 
(b)          SECTION 409A COMPLIANCE.
 

--------------------------------------------------------------------------------

(i)          The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If the Employee notifies the Employer
(with specificity as to the reason therefor) that the Employee believes that any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause the Employee to incur any additional tax
or interest under Code Section 409A and the Employer concurs with such belief or
the Employer (without any obligation whatsoever to do so) independently makes
such determination, the Employer shall, after consulting with the Employee,
reform such provision to attempt to comply with Code Section 409A through good
faith modifications to the minimum extent reasonably appropriate to conform with
Code Section 409A. To the extent that any provision hereof is modified in order
to comply with Code Section 409A, such modification shall be made in good faith
and shall, to the maximum extent reasonably possible, maintain the original
intent and economic benefit to the Employee and the Employer of the applicable
provision without violating the provisions of Code Section 409A. In no event
whatsoever shall the Employer be liable for any additional tax, interest or
penalty that may be imposed on the Employee by Code Section 409A or damages for
failing to comply with Code Section 409A.
 
(ii)        A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall not be
made or provided until the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Employee, and (B) the date of the Employee’s death, to the
extent required under Code Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section
25(b)(ii) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Employee in a lump sum with interest at the prime rate as published in The Wall
Street Journal on the first business day following the date of the “separation
from service”, and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.
 
(iii)        To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Code Section 409A, (A) all expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
 

--------------------------------------------------------------------------------

(iv)        For purposes of Code Section 409A, the Employee’s right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Employer.
 
(v)         Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.
 
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
EMPLOYER
       
By:
/s/ James Daniel Westcott
 

 
Name:
James Daniel Westcott
 
Title:
Chief Executive Officer




 
EMPLOYEE
       
By:
/s/ Robert L. Norris
 

 
Name:
Robert L. Norris




 
COMPANY
       
By:
/s/ James Daniel Westcott
 

 
Name:
James Daniel Westcott
 
Title:
Chief Executive Officer



Signature Page to Amended and Restated Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT A
 
APPROVED OUTSIDE ACTIVITIES AS OF
THE EFFECTIVE DATE
 
None.
 
Exhibit A to Amended and Restated Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT B
 
GENERAL RELEASE


I, _________________, in consideration of and subject to the performance by the
Employer (together with its subsidiaries, the “Employer”), of its obligations
under the Amended and Restated Employment Agreement dated as of December 11,
2019 (the “Agreement”), which are further described on Schedule A attached
hereto, do hereby release and forever discharge as of the date hereof the
Employer and the Company and their respective affiliates and all present, former
and future managers, directors, officers, employees, successors and assigns of
the Employer and the Company and their affiliates and direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below (this
“General Release”). The Released Parties are intended to be third-party
beneficiaries of this General Release, and this General Release may be enforced
by each of them in accordance with the terms hereof in respect of the rights
granted to such Released Parties hereunder. Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.
 
1.           My employment or service with the Employer and its affiliates
terminated as of ___________________, and I hereby resign from any position as
an officer, member of the board of managers or directors (as applicable) or
fiduciary of the Employer or the Company or their affiliates (or reaffirm any
such resignation that may have already occurred). I understand that any payments
or benefits paid or granted to me under Section 8 of the Agreement represent, in
part, consideration for signing this General Release and are not salary, wages
or benefits to which I was already entitled. I understand and agree that I will
not receive certain of the payments and benefits specified in Section 8 of the
Agreement unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter. I understand and agree that
such payments and benefits are subject to Sections 10 and 11 of the Agreement,
which (as noted below) expressly survive my termination of employment and the
execution of this General Release. Such payments and benefits will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Employer or the
Company or their affiliates.
 
2.          Except as provided in paragraphs 4 and 5 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Employer, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter‑claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date that
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Employer, the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with
any event occurring by the date hereof, including claims connected with my
employment with, or my separation or termination from, the Employer (including,
but not limited to, any allegation, claim or violation, arising under: Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
 
Exhibit B to Amended and Restated Employment Agreement



--------------------------------------------------------------------------------

3.            I represent that I have made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by paragraph 2
above.
 
4.          I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release. I acknowledge
and agree that my separation from employment with the Company in compliance with
the terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
 
5.           I agree that I hereby waive all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief.
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Additionally, I am
not waiving (i) any right to the Accrued Benefits or any severance benefits to
which I am entitled under the Agreement, (ii) any claim relating to directors’
and officers’ liability insurance coverage or any right of indemnification under
the Company’s organizational documents or otherwise, or (iii) my rights as an
equity or security holder in the Employer or the Company or their affiliates.
 
6.           In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement. I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Employer or the Company in any
Claim brought by a governmental agency on my behalf, this General Release shall
serve as a complete defense to such Claims to the maximum extent permitted by
law. I further agree that I am not aware of any pending claim of the type
described in paragraph 2 above as of the execution of this General Release.
 
Exhibit B to Amended and Restated Employment Agreement



--------------------------------------------------------------------------------

7.            I agree that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by the Employer, the Company, any Released Party or
myself of any improper or unlawful conduct.
 
8.            I agree that if I violate this General Release by suing the
Employer, the Company or the other Released Parties, I will pay all costs and
expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees.
 
9.           I agree that this General Release and the Agreement are
confidential and agree not to disclose any information regarding the terms of
this General Release or the Agreement, except to my immediate family and any
tax, legal or other counsel I have consulted regarding the meaning or effect
hereof or as required by law, and I will instruct each of the foregoing not to
disclose the same to anyone.
 
10.          Any non-disclosure provision in this General Release does not
prohibit or restrict me (or my attorney) from responding to any inquiry about
this General Release or its underlying facts and circumstances by the Securities
and Exchange Commission (SEC), the Financial Industry Regulatory Authority
(FINRA), any other self-regulatory organization or any governmental entity.
 
11.          I hereby acknowledge that Sections 8 through 15, 20 through 23 and
25 of the Agreement shall survive my execution of this General Release.
 
12.          I represent that I am not aware of any claim by me other than the
claims that are released by this General Release. I acknowledge that I may
hereafter discover claims or facts in addition to or different than those which
I now know or believe to exist with respect to the subject matter of the release
set forth in paragraph 2 above and which, if known or suspected at the time of
entering into this General Release, may have materially affected this General
Release and my decision to enter into it.
 
13.          Notwithstanding anything in this General Release to the contrary,
this General Release shall not relinquish, diminish, or in any way affect any
rights or claims arising out of any breach by the Company or by any Released
Party of the Agreement after the date hereof.
 
14.          Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
Exhibit B to Amended and Restated Employment Agreement



--------------------------------------------------------------------------------

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
 


1.
I HAVE READ IT CAREFULLY;

 


2.
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 


3.
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 


4.
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 


5.
I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]‑DAY PERIOD;

 


6.
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 


7.
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 


8.
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 
SIGNED:
   
DATED:
 



Exhibit B to Amended and Restated Employment Agreement



--------------------------------------------------------------------------------

Schedule A
 
Benefits
 
The Employer shall provide me with the following, subject to the terms and
conditions set forth in the Amended and Restated Employment Agreement and the
General Release (including, without limitation, my continued compliance with
Sections 9, 10, and 11 of the Amended and Restated Employment Agreement):
 
1.           The Accrued Benefits (as defined in the Amended and Restated
Employment Agreement), payable within thirty (30) days following the Date of
Termination.
 
2.            [a Pro Rata Bonus]1
 
3.           subject to my continued compliance with the obligations in Sections
9, 10 and 11 of the Amended and Restated Employment Agreement, an amount equal
to my monthly Base Salary rate at the highest rate in effect at any time during
the twelve (12) month period prior to my Termination Date (as defined in the
Amended and Restated Employment Agreement) plus 1/12 my Target Bonus, paid
monthly for a period of twelve (12) months following such termination; provided,
that if such termination occurs within twenty-four (24) months following a
Change of Control (as defined in the Company’s Legacy Reserves Inc. 2019
Management Incentive Plan), such 12-month period shall be increased to 18 and
the aggregate applicable amount shall be paid in a lump sum within sixty (60)
days of the applicable Termination Date; provided, further, that to the extent
that the payment of any amount constitutes “nonqualified deferred compensation”
for purposes of Code Section 409A (as defined in Section 25 of the Amended and
Restated Employment Agreement), any such payment scheduled to occur during the
first sixty (60) days following the termination of employment shall not be paid
until the first regularly scheduled pay period following the sixtieth (60th) day
following such termination and shall include payment of any amount that was
otherwise scheduled to be paid prior thereto;
 
4.           to the extent that I elect COBRA continuation coverage, the Company
will pay the full cost of my COBRA continuation coverage for the maximum period
as COBRA continuation coverage is required to be provided under applicable law;
provided, however, that the benefits described in Section 8(d)(iv) of the
Amended and Restated Employment Agreement may be discontinued prior to the end
of the period provided in Section 8(d)(iv) of the Amended and Restated
Employment Agreement to the extent, but only to the extent, that I receive
substantially similar benefits from a subsequent employer or in the event such
continuation coverage causes the Employer or the Company to incur any excise
taxes (as further described in the Amended and Restated Employment Agreement).





--------------------------------------------------------------------------------



1 If Termination Date occurs after 2019.


Schedule A to General Release





--------------------------------------------------------------------------------